United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nyssa, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0608
Issued: September 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 25, 2019 appellant, through counsel, filed a timely appeal from a November 14,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The most
recent merit decision was a Board decision dated February 2, 2018, which became final after 30
days of issuance and is not subject to further review.2 As there was no merit decision issued by
OWCP within 180 days of the filing of this appeal, pursuant to the Federal Employees’

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

20 C.F.R. § 501.6(d); see J.R., Docket No. 19-0364 (issued July 3, 2019); A.F., Docket No. 18-0645 (issued
October 26, 2018).

Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to
review the merits of this case.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.5 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On March 26, 2014 appellant, then a 53-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that, on that date, she hyperextended her left knee when she
tripped over tubs of mail while in the performance of duty. She stopped work that day. OWCP
accepted the claim for left knee sprain. Appellant received wage-loss compensation on the
supplemental rolls for temporary total disability commencing May 3, 2014.6
On March 11, 2016 appellant filed a claim for a schedule award (Form CA-7).
By decision dated July 8, 2016, OWCP denied appellant’s claim for a schedule award as
the evidence of record was insufficient to establish permanent impairment of a scheduled member
due to the accepted employment injury.
On July 21, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. By decision dated May 5, 2017, an OWCP hearing representative
affirmed the July 8, 2016 decision denying appellant’s claim for a schedule award. He found that
appellant had no residual permanent impairment due to the accepted left knee sprain.

3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the November 14, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
5

Docket No. 17-1650 (issued February 2, 2018).

6

On January 21, 2015 OWCP issued a notice of proposed termination of wage-loss compensation and medical
benefits, finding that a December 30, 2014 report from OWCP’s second opinion physician, Dr. Paul C. Collins, a
Board-certified orthopedist, established that appellant no longer had disability or residuals causally related to the
accepted employment injury. By decision dated March 10, 2015, it terminated all compensation benefits, effective
March 9, 2015, as the weight of the medical evidence established that appellant had no continuing disability or
residuals of her accepted employment injury. On March 16, 2015 appellant, through counsel, requested a telephonic
hearing before an OWCP hearing representative. By decision dated December 28, 2015, an OWCP hearing
representative affirmed the March 10, 2015 termination decision finding that the weight of the medical opinion
evidence rested with OWCP’s second opinion physician, Dr. Collins.

2

Appellant, through counsel, appealed to the Board on July 25, 2017. By decision dated
February 2, 2018, the Board affirmed the May 5, 2017 merit decision, finding that appellant had
failed to provide medical evidence sufficient to establish permanent impairment of her left knee
causally related to the accepted employment injury.
OWCP received a May 8, 2018 x-ray report from Dr. Brian McMahan, a Board-certified
diagnostic radiologist, who interpreted findings from appellant’s left knee x-ray as showing
tricompartmental osteoarthritis of the left knee, advanced in the medial compartment.
On July 2, 2018 appellant filed a claim for a schedule award (Form CA-7).
By letter dated July 13, 2018, OWCP advised appellant that her case was not in posture for
decision. It noted that while appellant could request a schedule award or increased schedule award
at any time based on evidence of a new exposure or medical evidence showing progression of an
employment-related condition resulting in permanent impairment, radiology reports were
insufficient to show progression of an employment-related condition resulting in permanent
impairment or increased impairment.
In an August 6, 2018 report, Dr. Fulton S. Chen, Board-certified in pain medicine and
physical medicine and rehabilitation, related appellant’s history of employment injury, diagnosed
left knee sprain, left knee meniscus tear and chondromalacia, and left knee osteoarthritis. He
detailed the medical and factual evidence of record and provided physical examination findings.
Using the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides)7 Dr. Chen determined that appellant had 7 percent
permanent impairment due to her left knee strain, 2 percent impairment for a meniscal injury, and
28 percent permanent impairment for primary left knee osteoarthritis.
On October 3, 2018 appellant, through counsel, requested reconsideration, noting
submission of Dr. Chen’s August 6, 2018 report.
By decision dated November 14, 2018, OWCP denied appellant’s request for
reconsideration of the merits of her claim. It found that Dr. Chen’s report failed to provide any
discussion or rationale explaining how appellant’s permanent impairment rating was based on the
resolved employment injury, in which it was previously determined that there were no residuals
or continuing disability, and not on the preexisting left knee osteoarthritis and obesity.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.8 OWCP has discretionary authority in this regard and has imposed certain

7

A.M.A., Guides (6th ed. 2009).

8

This section pertains in pertinent part: the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).

3

limitations in exercising its authority.9 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.10
Upon receipt of a timely application, OWCP exercises its discretion in accordance with the
guidelines set forth in section 10.606(b)(3) of the implementing federal regulations, which
provides that a claimant may obtain review of the merits of his or her written application for
reconsideration, including all supporting documents, sets forth arguments and contain evidence
which either: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.11
Section 10.608(b) provides that any application for review of the merits of the claim which
does not meet at least one of the requirements listed in section 10.606(b) will be denied by OWCP
without review of the merits of the claim.12
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her schedule award claim pursuant to 5 U.S.C. § 8128(a).
The underlying issue on appeal was whether appellant had met her burden of proof to
establish permanent impairment of her left lower extremity due to her accepted left knee condition.
With her reconsideration request, appellant did not attempt to show that OWCP erroneously
applied or interpreted a specific point of law, or advance a relevant legal argument not previously
considered by OWCP. Consequently, she was not entitled to a review of the merits of her claim,
based on the first and second above-noted requirements under section 10.606(b)(3).
With respect to the remaining above-noted requirement under section 10.606(b)(3),
appellant submitted new medical evidence from Dr. Chen, which addressed the relevant issue of
permanent impairment.
OWCP procedures and Board precedent provide that termination of a claim for all benefits
due to a finding of no residuals of the accepted condition does not bar a subsequent schedule award.
Rather, the claims examiner should consider the schedule award matter separately from the

9

20 C.F.R. § 10.607.

10

J.R., Docket No. 19-0364 (issued July 3, 2019); C.C., Docket No. 18-0316 (issued March 14, 2019); id. at
§ 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received
by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document
receipt date of the request for reconsideration as indicated by the received date in the integrated Federal Employees’
Compensation System. Id. at Chapter 2.1602.4(b).
11

Id. at 10.606(b)(3).

12

Id. at 10.608(b).

4

termination of benefits issue.13 If a claimant applies for a schedule award after termination of
compensation benefits and submits sufficient medical evidence reflecting a permanent impairment
as a result of the work-related injury exposure, the claims examiner should further develop the
claim.14
The Board finds that the opinion expressed in Dr. Chen’s narrative, constitutes relevant
and pertinent new evidence not previously considered by OWCP relative to the schedule award
claim. Dr. Chen’s opinion directly addressed the basis upon which OWCP denied appellant’s
claim as it addressed the issue of permanent impairment due to the accepted employment injury.15
In support of a request for reconsideration, a claimant is not required to submit all evidence which
may be necessary to discharge his or her burden of proof.16 She needs only to submit relevant,
pertinent evidence not previously considered by OWCP.17 Appellant’s request for reconsideration
met one of the standards for obtaining a merit review of her case. Accordingly, she is entitled to
a merit review.
The Board will, therefore, set aside OWCP’s November 14, 2018 decision and remand the
case for an appropriate merit decision on appellant’s claim. After such further development of the
evidence as might be necessary, OWCP shall issue an appropriate decision
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

13

L.T., Docket No. 18-1405 (issued April 8, 2019); R.H., Docket No. 17-1017 (issued December 4, 2018).

14

Id.

15

T.G., Docket No. 18-1064 (issued April 26, 2019); M.C., Docket No. 17-1983 (issued August 17, 2018).

16

T.G., id.; J.F., Docket No. 17-1508 (issued March 28, 2018).

17

See also T.G., id.; L.S., Docket No. 18-0811 (issued November 13, 2018); Mark H. Dever, 53 ECAB 710 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the November 14, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

